DETAILED ACTION
This action is in response to the amendment filed on 9/6/2022 which was filed in response to the Non-Final Rejection dated 5/5/2022.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 21, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7, 21, and 22 recite ranges for the concentration of component (C) in the moulding composition (5 to 22%, 6 to 23%, and 7 to 21%, respectively) which do not fall entirely within the range for this component disclosed in claim 40 upon which these claims depend (i.e., 12-25%).  Therefore, these claims do not include all the limitations of the claim upon which they depend (i.e., claim 40). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 5, 7-8, 10-11, 13-14, 17-18, 21-26, 29, 31, 34-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Angeli et al (USPGPUB 2010/0216918) in view of Gareiss et al (US Patent 6,184,282) and Harder et al (USPGPUB 2011/0105655) as evidenced by Norfolk et al (USPGPUB 2012/0029124).
Regarding claims 7-8, 11, 21-24, 29, 31, 39 and 40, Angeli discloses flame-proofed thermoplastic compositions comprising organophosphorus compounds as flame retardants [0001]. These compositions make it possible to produce thermoplastic parts that do not cause deterioration of the surface appearance of metal parts by corrosion or deposition [0001]. The thermoplastic composition comprises organophosphorus flame-retardant compound(s) in a thermoplastic matrix [0010] with optional additives [0039]. The thermoplastic matrix is preferably a polyamide chosen from a group including polyamide-6 (PA6) and polyamide-6,6 (PA66) and blends thereof [0031]. The composition preferably has from 40 to 80% by weight of polyamide relative to the total weight of the composition [0038]. The organophosphorus compounds are preferably phosphinic acids or salts thereof [0017-24]. Various phosphinic acids can be used in combination [0025]. The composition preferably comprises from 5 to 25% by weight of organophosphorus compounds [0027]. Reinforcing fillers such as glass fibers are preferably present between 15% and 50% by weight relative to the total weight of the composition [0040]. Additives such as impact modifiers can be present between 0.1% and 30% by weight relative to the total weight of the composition [0041]. The additives can include reinforcing or bulking fillers, heat stabilizers, nucleating agents, plasticizers, flame retardants, smoke suppressants, zinc borate, antioxidants, UV stabilizers, dyes, optical brighteners, lubricants, anti-blocking agents, mattifying agents such as titanium oxide, processing aids, elastomers, adhesion agents, dispersants, pigments, impact modifiers, active oxygen scavengers or absorbers, agents for laser marking, and/or catalysts (A polyamide moulding composition consisting of the following components: (A) from 45 to 75% by weight of at least one polyamide, (B) from 15 to 40% by weight of glass fibres – claims 39 and 40) ((C) from 12 to 25% by weight of at least one phosphinic salt and/or at least one diphosphinic salt, and (D) from 0 to 20% by weight of at least one additive, wherein the entirety of components (A) to (D) is 100% by weight – claims 39 and 40) (wherein the at least one additive is selected from the group consisting of: glass beads, mineral powders, UV stabilizers, heat stabilizers, a lubricant selected as calcium (Ca) stearate, mould-release aids, impact modifiers, dyes and markers, inorganic pigments, organic pigments, IR absorbers, antistatic agents, antiblocking agents, nucleating agents, crystallization accelerators, crystallization retarders, chain-extending additives, conductivity additives, optical brighteners, photochromic additives, crosslinking agents, intumescence agents, foreign polymers and/or mixtures thereof – claim 39) (wherein the proportion of the at least one phosphinic salt and/or diphosphinic salt of component (C) in the entire polyamide moulding composition is from 5 to 22% by weight – claim 7) (wherein the proportion of the at least one additive is from 0.00 l to 18% by weight – claim 8) (from 0.01 to 10% by weight – claim 23) (from 0.1 to 5% by weight – claim 24) (wherein the proportion of component (D) present in the polyamide moulding composition is in the range from 0.01 to 5% by weight, and wherein the entirety of components (A) to (D) gives 100% by weight – claim 31) (wherein the proportion of the at least one phosphinic salt and/or diphosphinic salt of component (C) in the entire polyamide moulding composition is from 6 to 23% by weight – claim 21) (from 7 to 21% by weight – claim 22) [0039]. Examiner’s note: Angeli does not disclose the general weight range concentration for additives in general, but discloses impact modifiers as potential additives and provides the range above for this component. Since an impact modifier is listed as among the potential additives (in claim 39), the weight range concentration for Angeli’s impact modifier can be applied to the claimed “at least one additive” of claims 39 and 40.
Regarding the limitation “consisting of the following components” (claims 39 and 40) and the limitation “wherein the moulding composition is entirely free from melamine, melamine cyanurates, and melamine derivatives” (claim 39), Angeli discloses that a compound that is a reaction product between phosphoric acid and melamine and/or the reaction product between phosphoric acid and a melamine condensation derivative may be used in combination with the organophosphorus compound [0028]. The term “use may especially be made” in paragraph [0028] of Angeli indicates that this melamine-based component is optional and not required in Angeli’s composition. Therefore, the aforementioned limitations are met by the prior art.
Regarding the limitation “wherein components (C) and (D) do not include Barium salts” (claim 40), Angeli is silent with regard to the presence of such salts.
Regarding the limitation “wherein the cross section of the glass fibres is circular” (claims 39 and 40), Angeli discloses using 983 glass fibers from Vetrotex [0056] [0062] [0067]. According to Norfolk, Vetrotex 983 fibers have a 10 um diameter and a 4.5 mm length [0071]. Examiner’s note: since such fibers have a diameter, they have a circular cross section.
Angeli is silent with regard to the arithmetic average length of the glass fibers. Angeli is silent with regard to the relative weight percentages of PA6 and PA66 in the polyamide component of the composition.
Gareiss discloses flame-retardant thermoplastic molding compositions comprising: (A) from 40 to 98% by weight of a thermoplastic polyamide, (B) from 1 to 40% by weight of melamine cyanurate, (C) from 1 to 50% by weight of a fibrous filler which is pretreated with a silane compound and whose arithmetic mean fiber length (d50) is from 70 to 200 um, or of an acicular mineral filler or mixtures of these, and (D) from 0 to 30% by weight of other additives and processing aids where the total of the percentages by weight of components A) to D) is 100% [Col 1, lines 5-18]. Use of such glass fibers having the aforementioned distribution of glass fiber lengths results in only a small but acceptable decline in mechanical properties, but markedly improved processability and flame retardancy [Col 5, lines 16-22]. The arithmetic mean fiber length is from 70 to 200 um, preferably from 80 to 180 um, and in particular from 100 to 150 um [Col 5, lines 32-37]. The arithmetic mean fiber length of various inventive embodiments are 144 um, 135 um, 138 um, and 137 um for inventive examples 1-4, respectively [Col 9, Table]. The glass fibers have a diameter (i.e., they have a circular cross section) [Col 5, lines 37-39]. The molding compositions are suitable for producing various moldings including those used in the electrical sector as circuit breakers, auxiliary switches, relay switches and plug connectors [Col 7, lines 60-67]. 
Angeli and Gareiss are analogous because both disclose flame-retardant polyamide-based molding compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use glass fibers having an arithmetic mean fiber length from 70 to 200 um as Angeli’s glass fibers (where the arithmetic average of the length of these glass fibres in the polyamide moulding composition is from 135 to 190 um - claims 39 and 40).  One of ordinary skill in the art would have been motivated to use such glass fibers in Angeli’s composition because this would provide the advantages listed above by Gareiss, i.e., enhanced processability and flame retardancy with a small but acceptable decline in mechanical strength. Both Angeli and Gareiss disclose use of injection molding processes ([0044] [0047] Angeli) ([Col 8, line 62] Gareiss). Angeli discloses the desirability of enhanced flame retardancy [0001-2] [0011] [0071] [0073].
Alternatively, the Examiner notes that Angeli’s glass fibers have the same initial fiber length and are subjected to the same processing conditions as in the present invention and therefore would be expected to have an arithmetic mean fiber length falling within the claimed range. Angeli discloses using Vetrotex 983 glass fibers having a 4.5 mm length (see above). The glass fibers were added to the mixture at the throat of a twin-screw extruder [0053]. Likewise, the presently claimed invention feeds glass fibers having an initial fiber length of 4.5 mm (OCV 995 EC10-4.5) [top of page 13] into the extruder intake of a twin-screw extruder [pg 13, lines 14-18]. The present invention discloses that the addition of the glass fibers through the extruder intake results in the claimed arithmetic mean fiber length glass fibers [page 10, lines 1-22].
Regarding claim 29, Angeli further discloses embodiments wherein the glass fibers are present at 30% by weight (wherein the proportion of component (B) present in the polyamide moulding composition is in the range from 25 to 35% by weight, and wherein the arithmetic average length of the glass fibres (B) is in the range from 150 to 190 pm, and wherein the entirety of components (A) to (D) gives 100% by weight) [0056] [0062] [0067]. 
Angeli in view of Gareiss is silent with regard to the relative weight percentages of PA6 and PA66 in the polyamide component of the composition.
Harder discloses filled polyamide molding compounds comprising polyamides, flameproofing agent, and glass fibers [0001].  The molding compound comprises polymer mixture (A), reinforcing fiber component (B), flameproofing agent component (C), and additives (D) and (E) [0058-0062]. The polymer mixture (A) in a preferred embodiment is composition (A1) which is a mixture of PA6 and PA66 in the ratio of 1:2 to 1:4 wherein the polymer matrix is preferably formed exclusively by component (A1) [0019] [0036] [0038]. The filled polyamide molding compounds are processed to form moulded articles which have above-average properties, in particular with respect to notch impact strength, strength and rigidity, thermostability, and flameproofing [0063] [0065]. The suitably selected matrix components contribute to very good processibility and flowability of the molding compounds [0068]. Flameproofing agent (C) comprises 60-100% by weight of a phosphinic acid salt and/or of a diphosphinic acid salt and also 0-40% by weight of a melamine polyphosphate [0043].
Harder is analogous because it discloses glass-fiber filled polyamide compositions used to form molded components having good mechanical and flameproofing properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Harder’s polyamide mixture (A1) as Angeli’s polyamide resin blend.  One of ordinary skill in the art would have been motivated to use Harder’s polyamide mixture (A1) as Angeli’s polyamide resin blend because this would provide enhanced processability and flowability of the molding composition and good thermostability as disclosed by Harder. Angeli discloses using the composition in injection-molding, extrusion or extrusion-blow molding processes [0044] and other molding techniques including molding by thermoforming [0047]. Using a polyamide mixture that provides enhanced processability and flowability of the molding composition and good thermostability would be desirable with Angeli’s disclosed processes. Examiner’s note: this means the aforementioned ratios by Harder (1:2 to 1:4 PA 6/PA 66) are in reference to Angeli’s polyamide resin which is present at 40 to 80% by weight in the total composition.  This translates to PA6 present from 8% to 26.7% by weight and PA66 present from 26.7% to 64% by weight as a percent weight of the total composition. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed ranges of 5 to 15% by weight of PA 6 and from 35 to 60% by weight of PA 66 overlap the prior art ranges of 8 to 26.7% and 26.7 to 64%, respectively (wherein component (A) is composed exclusively of: (A1) from 5 to 15% by weight, of PA 6, (A2) from 35 to 60% by weight of PA 66, based on the entirety of components (A) to (D) as 100% by weight – claims 39 and 40) (wherein component (A) is composed exclusively of (A1) from 5 to 15% by weight of PA 6, (A2) from 35 to 55% by weight of PA 66, based on the entirety of components (A) to (D) as 100% by weight – claim 11).
Regarding claim 3, Angeli discloses that inventive composition D has a V0 classification in the UL94 text with molded test specimens having a thickness of 0.8 mm [0073].
Angeli is silent with regard to the V-rating for specimens having a wall thickness of 1.6 mm or 3.2 mm.
As to the V-rating of specimens having a wall thickness of 1.6 mm or 3.2 mm, the examiner notes that the prior art generally teaches the claimed invention (the polyamide molding composition of claim 40) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that Angeli’s aforementioned inventive embodiment exhibits a V0 classification at a thickness of 0.8 mm. Inventive examples 1-5 of the present invention all exhibit improved V-ratings when the samples have a larger thickness [page 14, Table 2]. Since Angeli discloses the polyamide molding composition of claim 40 and an embodiment having a V0 classification at 0.8 mm thickness, the examiner believes the claimed properties are either anticipated or highly obvious for samples having a higher thickness such as at 1.6 mm and 3.2 mm (The polyamide moulding composition according to claim 40, wherein the moulding composition is classified as V-0 in accordance with IEC 60695- 11-10 (UL 94) for a test specimen wall thickness of 1.6 mm, for a test specimen wall thickness of 3.2 mm, or both for a test specimen wall thickness of 1.6 mm and 3.2 mm).
Regarding claims 5 and 17-18, Angeli is silent with regard to a tensile strain at break greater than 3.5%.
As to the tensile strain at break of the polyamide moulding composition, the examiner notes that the prior art generally teaches the claimed invention (the polyamide moulding composition of claim 40) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the published specification of the present invention discloses that the improved tensile strain at break of the inventive molding compositions are due to the reduced glass fiber length relative to conventional glass fibers used in such applications [0017] [0043]. The Examiner further notes that the inventive embodiments IE1 through IE5 exhibit tensile strain at break of greater than 3.5% whereas the comparative examples CE1 through CE4 do not [Table 2] [0059]. CE1 through CE3 use glass fiber lengths higher than the claimed range and CE4 uses a different kind of flame retardant than claimed (flame retardant 2 versus flame retardant 1) [Tables 1 and 2] [0057-0059] [0031]. From these results and the aforementioned disclosure, it can be assumed that the enhanced tensile strength is due to a combination of the components of the molding composition and, in particular, the combination of glass fibers having the specified shorter length and a phosphinic and/or diphosphinic salt based flame retardant. Since the cited prior art discloses the polyamide moulding composition of claim 40 consisting of the claimed components, and, in particular, glass fibers having the claimed arithmetic average length and the claimed flame retardant (component C), the examiner believes the claimed properties are either anticipated or highly obvious (The polyamide moulding composition according to claim 40, wherein the tensile strain at break, determined in accordance with ISO 527, is more than 3.5% - claim 5) (The polyamide moulding composition according to claim 40, wherein the tensile strain at break, determined in accordance with ISO 527, is more than 4.0% - claim 17) (The polyamide moulding composition according to claim 40, wherein the tensile strain at break, determined in accordance with ISO 527, is more than 5.0% - claim 18).
Regarding claims 10 and 25-26, Angeli discloses enhanced flame-retardant properties for the inventive embodiment and exhibits GWFI of 960 degrees C at 1 mm thickness (wherein the GWFI of the moulding compositions, determined in accordance with IEC 60695-2-12, is at least 850°C) (is at least 900°C – claim 25) (is at least 960°C – claim 26) [0071]. The limitation “determined in accordance with IEC 60695-2-12” is a limitation referring to the method of testing the GWFI, and does not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the GWFI can demonstrate the claimed property, unless the claimed process produces unexpected results.
Regarding claim 13, Angeli discloses that the composition can be used in a molding process to manufacture an article/thermoplastic part (A moulding which is composed at least in regions of a polyamide moulding composition according to claim 40) [0044-48].
Regarding claims 14 and 36-37, Angeli discloses an embodiment having 1 mm thickness [0071].
Angeli is silent with regard to embodiments having a wall thickness greater than 1 mm.
However, it would have been obvious to one having ordinary skill in the art to adjust the wall thickness of the molded part for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Angeli discloses that the molded part can be used in electronic or electrical articles [0049]. It is evident to a PHOSITA that the wall thickness of such a component would be modified for its intended use (The moulding according to claim 13, wherein its wall thickness is more than 1 mm – claim 14) (The moulding according to claim 13, wherein its wall thickness is more than 3 mm – claim 36) (The moulding according to claim 13, wherein its wall thickness is more than 1 mm and where the wall thickness does not exceed 10 mm – claim 37).
Regarding claims 34-35, Angeli discloses that the thermoplastic part/molded part can be used in electrical or electronic articles such as for example electrical outlets, electric circuit-breakers, programmers, especially for electric household appliances, anti-theft alarms, electrical switches, electrical adapters, cables, batteries and battery testers, telephones, and coils (A moulding which is composed at least in regions of a polyamide moulding composition according to claim 40, in the form of a component for the electrical/electronics sector – claim 34) (A moulding which is composed at least in regions of a polyamide moulding composition according claim 40, in the form of a component for the electrical/electronics sector, namely for parts of circuit boards, of housings, of foils, of lines, of switches, of distributors, of relays, of resistances, of capacitors, of coils, of lamps, of diodes, of LEDs, of transistors, of connectors, of controllers, of storage devices, of sensors, of housing parts for switchgear cabinets and in the form of components of geometric designs – claim 35) [0049].

Response to Arguments
Applicant's arguments on pages 12-17, with regard to claims 3, 5, 7-11, 13-14, 17-18, 21-26, 29, 31, 34-37, 39 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Angeli et al (USPGPUB 2010/0216918) in view of Gareiss et al (US Patent 6,184,282) and Harder et al (USPGPUB 2011/0105655) as evidenced by Norfolk et al (USPGPUB 2012/0029124) have been fully considered but they are not persuasive. Applicant argues that Angeli fails to meet the limitation “wherein the moulding composition is entirely free from melamine, melamine cyanurates, and melamine derivatives” in claim 39 since its sole inventive embodiment (D) includes melamine polyphosphate, the presence of melamine is the preferred option, and the asserted beneficial properties are only evidenced for that flame protection agent combination.
Examiner’s response: The Examiner first notes that Applicant argues on page 12 that claim 40 also requires the exclusion of a melamine-based compound as in claim 39, but this is not the case. See claim 40 language. Regarding claim 39 and Angeli, the Examiner agrees that the sole inventive embodiment (D) disclosed by Angeli uses a melamine polyphosphate compound in conjunction with the phosphinate compound [0064-66] and that this is the preferred combination [0028]. However, this melamine-based component is not a required component in Angeli’s composition since Angeli uses the language “use may especially be made, in combination with an organophosphorus compound, especially a phosphinic acid or its salt, of a compound that is the reaction product between phosphoric acid and melamine and/or the reaction product between phosphoric acid and a melamine condensation derivative.” [0028] The term “may” indicates that this component is not required in the composition. Therefore, although Angeli’s inventive embodiment includes such a melamine-based component, Angeli’s general disclosure encompasses embodiments excluding such melamine-based components. Regarding Applicant’s argument that the asserted beneficial properties are only evidenced for that flame protection agent combination (i.e., phosphinate and melamine-based compounds combined), Angeli discloses “that the use of organophosphorus flame-retardant compounds in a thermoplastic matrix makes it possible to produce a thermoplastic part that does not lead to, or that limits, a deterioration of the surface of a metal part located in contact with or in the vicinity of said thermoplastic part”, “Furthermore, these thermoplastic compositions exhibit a very satisfactory level of flame retardancy and good mechanical properties”, and “the use of an organophosphorus compound in a thermoplastic matrix for producing a thermoplastic part that makes it possible to prevent, to lessen or to reduce the degradation of the surface appearance of a metal part located in contact with or in the vicinity of the thermoplastic part” [0010-12]. It is clear from such statements that it is the organophosphorus compound that is required to produce the desired/beneficial properties, not the optional melamine-based component or combination with such a component as Applicant contends. While inventive example D (which includes a melamine-based component) exhibits superior results in Table 1 of Angeli, this does not imply that it is only when the combination of phosphinate and melamine-based components are combined that such superior properties are exhibited. None of the comparative examples use phosphinate-based compounds and therefore the results presented in this Table do not show the superiority or requirement of using a combination of phosphinate and melamine-based components compared to only phosphinate-based compounds as the flame retarding agent.
Applicant argues on page 16 that “combining Angeli with the secondary reference Gareiss in that situation actually would only make sense if one were to continue using melamine, because the only thing that is common to the disclosure of Angeli and that secondary reference is the presence of the melamine, since the secondary reference Gareiss only provides examples with polyamide 6, and in the primary reference there is only examples with polyamide 66.” Applicant continues: “Indeed, the melamine flame protection agent is the essential and key component of the disclosure of Gareiss (see claim 1), which was admitted by the USPTO when the Examiner stated that the claimed disclaimer excluding melamine has led to accepting the previous line of argumentation relative to the Gareiss reference and the new rejection in the present action based newly on Angeli. If correspondingly a person of ordinary skill in the art were to have started from Angeli and combined the same with Gareiss, they would only do that for the melamine, and they would certainly would not have thought to deviate from the use of the melamine already used in Example D of the Angeli reference. On the contrary, a person of ordinary skill in the art would more reasonably have considered omitting the phosphinate from Angeli's Example D when considering the combined teachings of Angeli and Gareiss as a whole.”
Examiner’s response: The Examiner agrees that Gareiss discloses using only a melamine-based flame retarding agent whereas Angeli discloses primarily a phosphinate-based agent. However, Gareiss is relied on in this rejection to meet the claimed arithmetic average length of the glass fibers and Gareiss discloses clear advantages to using glass fibers having an arithmetic mean fiber length from 70 to 200 um (see paragraphs 15 and 17 in the previous OA). A PHOSITA viewing the teachings of Gareiss would not conclude that such advantages from using such fiber lengths would be limited to flame-retardant molding compositions solely based on melamine-based flame retarding agents. On the contrary, a PHOSITA viewing such a disclosure would have sufficient teaching, suggestion, and/or motivation (TSM) to use such fiber lengths with any flame-retarding molding composition that uses glass fibers such as in the case of Angeli. Assuming, arguendo, that the combination of Angeli and Gareiss is void as Applicant contends, the alternative rejection of this limitation is still met by Angeli alone (see paragraph 18 in the prior OA).
Applicant argues on pages 13-14 that Angeli fails to disclose using a combination of PA 6 and PA 66, not just the relative proportions of these compounds. Applicant argues that such components must be selected from a long list disclosed by Angeli.
Examiner’s response: Paragraph 31 of Angeli discloses “the thermoplastic matrix is a polyamide chosen from the group comprising polyamide PA-6, polyamide PA-6,6, polyamide PA-11, polyamide PA-12, polymetaxylylenediamine (MXD6), and the blends and copolymers based on these polyamides.” This list includes five compounds and blends thereof. Therefore, the combination of two of the five compounds (i.e., PA 6 and PA 66) is a straightforward process and it is clear that Angeli discloses such a configuration.
Applicant argues on pages 14-15 that the newly claimed narrower range of 12-25% by weight for the phosphinic-based compound is outside of the 11.6% by weight phosphinate disclosed in Example D of Angeli. Applicant argues that paragraph [0027] of Angeli discloses a broader range, but “it is not specified to the specific phosphinate systems recited in the claims; rather, Angeli talks about organophosphorus compounds in that paragraph.”
Examiner’s response: It is clear that Angeli’s range of 5 to 25% by weight of organophosphorus compounds in paragraph [0027] can be applied to “phosphinic acids or salts thereof” since such compounds are disclosed as the preferred organophosphorus compounds in paragraphs [0017-24]. The concentration of the phosphinic-based compound(s) is not limited to that disclosed in Example D of Angeli.
In response to applicant's argument on page 17 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781